Exhibit MODERN CITY ENTERTAINMENT, INC. (A Development Stage Company) UNAUDITED PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Stated in US Dollars) MODERN CITY ENTERTAINMENT, INC (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS UNAUDITED PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS Introductory information 2 Unaudited Pro-Forma Consolidated Balance Sheet 3 Unaudited Pro-Forma Consolidated Statement of Operations 4 Notes to the Unaudited Pro Form consolidated Financial Statements 5 -1- MODERN CITY ENTERTAINMENT INC. (A Development Stage Company) UNAUDITED PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS INTRODUCTORY NOTES The accompanying pro-forma consolidated financial statements are prepared to reflect on a pro-forma basis the business combination of Modern City Entertainment Inc. (formerly Azul Studios International Inc), with Modern City Entertainment LLC.The transaction, which completed on April 27, 2007 waspursuant to an agreement between Modern City Entertainment, LLC unit holders and a shareholder of Azul Studios International, Inc., whereby the shareholder of Azul Studios International Inc. tendered 19,071,546 of the common shares held in the reporting issuer to be held in trust for the unit holders of Modern City Entertainment LLC pursuant to certain vesting provisions, in exchange for the transfer of 99% of the issued and outstanding units of Modern City Entertainment LLC to Azul Studios International Inc.This transaction will be accounted for as a reverse acquisition. Azul Studios International Inc. simultaneously changed its name to Modern City Entertainment Inc. The accompanying pro-forma consolidated financial statements reflect the combined balance sheets of the two entities as at September 30, 2007 as if the entities were consolidated at that time.In addition, the statement of operations reflects the results of operations on a combined basis for the year ended September 30, 2007 with respect to the reporting issuer, Modern City Entertainment Inc., combined with the statement of operations of Modern City Entertainment LLC for the period from June 9, 2006 (date of inception) to September 30, 2007. As the Company itself did not pay proceeds to effect the transaction and Modern City Entertainment, LLC with be the surviving and operating company therefore the acquisition was treat as a recapitalization The unaudited pro forma consolidated financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The unaudited pro forma condensed combined financial statements, and the accompanying notes, are based upon the respective historical financial statements of Modern City Entertainment Inc. (formerly Azul Studios International Inc. and Modern City Entertainment LLC, and should be read in conjunction with each entity’s historical financial statements and related notes, and the Modern City Entertainment Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations contained in the Company’s’ Annual Report on Form 10-KSB for the year ended December 31, -2- MODERN CITY ENTERTAINMENT, INC. (A Development Stage Company) PRO-FORMA CONSOLIDATED BALANCE SHEET September 30, 2007 (Stated in US Dollars) ModernCity ModernCity ASSETS Entertainment Entertainment September 30 Inc. LLC Adjustments 2007 Current Cash $ 3,035 $ 794,387 $ 797,422 Equipment 1,691 1,691 Screenplay rights 30,000 30,000 $ 3,035 $ 826,078 $ -0- $ 829,113 LIABILITIES Current Accounts payable and accrued liabilities 73,613 55,500 $ 129,113 Due to related parties 12,616 - 12,616 Loans payable to shareholders 16,264 - 16,284 102,513 55,500 158,013 STOCKHOLDERS’ EQUITY Preferred Stock, $0.0001 par value 20,000,000 shares authorized; none issued - Common stock, $0.0001 par value 100,000,000 Shares authorized (3,342) 34,753,439 Shares issued 3,342 1,043,893 (1,040,418) 3,475 Additional paid-in capital 1,385,676 (444,736) 940,940 Deficit accumulated during the prior development stage (151,117 ) 151,117 -0- Deficit accumulated during the development stage (1,337,379 ) (273,315 ) 1,337,379 (273,315 ) (99,478 ) 770,578 -0- 671,100 $ 3,035 $ 1,201,078 $ -0- $ 829,113 -3- MODERN CITY ENTERTAINMENT, INC (A Development Stage Company) PRO-FORMA CONSOLIDATED STATEMENT OF OPERATIONS for the nine months ended September 30, (Stated in US Dollars) ModernCity ModernCity Nine Months Ended Entertainment Entertainment September 30 Inc. LLC Adjustments 2007 Expenses Amortization 170 170 Audit and accounting 18,882 15,000 33,882 Bank charges and interest 128 128 Consulting fees 21,000 44,942 65,942 Investor relations and marketing 9,000 9,000 Legal fees (6,000 ) -0- (6,000 ) Office, telephone and miscellaneous 11,271 10,251 21,521 Payroll expenses 35,998 35,998 Transfer agent fees 375 - 375 Travel & entertainment 561 1,910 2,471 Loss before other items (55,387) (108,101) 163,488 Other items: Foreign exchange (gain) loss 251 251 Interest income - -0- Net loss before extraordinary items (55,638) (108,101) 163,739 Extraordinary items: Gain on disposition of Azul Studios Property SA (9,499 ) 9,499 Net loss for the period (46,139) $ (108,101) $ -0- $ (154,240) Basic and diluted (loss) earnings per share $ (0.0029) $ (0.0057) $ (0.0044) Weighted Average shares outstanding during the period 15,681,893 19,071,546 34,753,439 -4- MODERN CITY ENTERTAINMENT, INC (A Development Stage Company) NOTES TO UNAUDITED PRO-FORMA CONSOLIDATEDFINANCIAL STATEMENTS September 30, 2007 (Stated in US Dollars) Note 1 Basis of Presentation The unaudited pro forma consolidated financial statements of Modern City Entertainment Inc. at September 30, 2007 reflect the results of operation of Modern City Entertainment Inc. (formerly
